Citation Nr: 1533386	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

K. Millikan, Veterans Law Judge


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran and his brother testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the record.

In March 2012, the Board denied the issue of entitlement to service connection for multiple sclerosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2013 memorandum decision, the Court vacated and remanded the case to the Board.  

In July 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a December 2014 VA multiple sclerosis examination report and a March 2015 VA addendum opinion that are relevant to the appeal; however, these documents were considered in a March 2015 supplemental statement of the case (SSOC).  The remaining documents are duplicative of the evidence associated with the paper claims file.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in November 2008 and June 2014 statements, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted to obtain compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a Court remand).  In the 2014 remand, the Board directed the AOJ to obtain etiological opinions, including a request that the examiner provide comment on the private etiological opinions provided in 2009 and 2014.  Despite a full and discussion of the evidence on appeal, the examiner did not address these opinions, particularly, the 2014 opinion.  Accordingly, the Board has no choice but to remand this matter for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain an addendum opinion regarding the etiology of the Veteran's multiple sclerosis from the VA examiner who provided the prior opinions.  If that examiner is not unavailable, obtain an opinion from another suitably qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must state that review of the 2009 and 2014 private nexus opinions was conducted.  

Second, the examiner must state whether such review has changed the opinions provided in December r2014 and March 2015.  If not, the examiner must provide commentary on those private opinions.

Third, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's multiple sclerosis was otherwise caused by, or related to, military service (other than manifesting within seven years of discharge).  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






